Case: 1:20-cv-01238 Document #: 32-2 Filed: 07/02/20 Page 1 of 3 PageID #:453




                EXHIBIT B
6/26/2020        Case: 1:20-cv-01238 Document #: 32-2NEW:
                                                      Filed:  07/02/20
                                                          The Comfy Dream Page 2 of 3 PageID #:454

                                  Buy 1 Comfy Hoodie, Get 1 FREE! Code: BOGO · FREE Shipping on orders $50+. US Only.

                                                                                                                                MY CART  0


                                                                                                                                                

                                                   SHARK TANK          ABOUT US         SHOP 
                                                                                                                                       0 $0.00



       NEW: THE COMFY DREAM - $39.99

                                                                            NEW: THE COMFY DREAM - $39.99
                                                                            Choose Your Color




                                                                             Quan ty    −      1     +


                                                                                                         Add to Cart



                                                           

                                                                            This one is our lightest, so est, and most luxurious Comfy
                                                                            yet. Gone is the mul -layered thickness of our Original
                                                                            (though the dimensions stay the same); instead, the
                                                                            Comfy Dream is a single layer of luscious micro ber that’s so
                                                                            so , you’ll feel like you’re wearing a baby blanket. Its lightness
                                                                            makes it perfect for wearing around the house or taking with
                                                                            you when you need your warmth to travel. Slip one on today!


                                                                            DETAILS:
                                                                                As Seen On Poosh
                         •1 •2 •3 •4 •5 •6                                      Sizing: One Size Fits All Adults & Teens
                                                                                Features: single layered, huge hood, giant front pocket,
                                                                            high low hem, and ribbed cu ed sleeves
                                                                                Care-Free Wash: toss it in the wash then tumble dry on
                                                                            low - it comes out like new
                                                                                Contents: long eece micro ber. 100% polyester
                                                                                Invented by 2 brothers & backed by ABC’s Shark Tank Star
                                                                            Barbara Corcoran
                                                                                Patents Approved & Pending
                                                                                Free 30 Day Return/Refund Policy


                                                                            #COMFYCARES💕
                                                                            We are proud to have found a way to use The Comfy® brand
                                                                            to provide comfort, strength, and support in a totally di erent
                                                                            way. We are so excited to partner together with Susan G
                                                                            Komen® and thank them for taking care of our loved ones! In


https://thecomfy.com/products/new-the-comfy-lite                                                                                                     1/2
6/26/2020        Case: 1:20-cv-01238 Document #: 32-2NEW:
                                                      Filed:  07/02/20
                                                          The Comfy Dream Page 3 of 3 PageID #:455

                                                                           2019-2020, The Comfy will donate to Susan G. Komen
                                                                           $50,000.00 regardless of sales.



                                                                                               RELATED PRODUCTS




                                                                              THE           THE         THE       THE       THE
                                                                            COMFY         COMFY       COMFY      COMFY     COMFY
                                                                            ORIGINAL        FOR       ORIGINAL   HOODIE    TEDDY
                                                                                           YOUR          JR
                                                                              $39.99                             $29.99     $49.99
                                                                                           FEET
                                                                                                       $34.99
                                                                                           $14.99


                                                             Back To The Comfy




                        COMPANY                                 SIGN UP                                      CUSTOMERS
                                                    Join the Comfy Craze! Sign up to
                         About Us                  receive updates on new products,                          My Account
                        Shark Tank                   special promo ons, and events.                            Shop
                       Terms of Use                                                                           Returns
                       Privacy Policy                                                                          FAQs
                        Contact Us                 Join our mailing list           Subscribe
                    Patent Informa on

                   Patent Informa on




                                                                                




https://thecomfy.com/products/new-the-comfy-lite                                                                                     2/2
